IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VALENTINO B LEE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-3292

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 4, 2017.

An appeal from the Circuit Court for Duval County.
Mark J. Borello, Judge.

Valentino B Lee, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Bryan Jordan, Senior Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, MAKAR, and OSTERHAUS, JJ., CONCUR.